Citation Nr: 0204962	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark W. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1962 to 
March 1963.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
condition.

The veteran's claim was before the Board in October 1997 and 
May 1998, at which times the Board remanded for additional 
development.  In June 2000, the Board denied the veteran's 
claim, and the veteran thereafter appealed the claim to the 
United States Court of Appeals for Veterans Claims (known 
before March 1, 1999, as the United States Court of Veterans 
Appeals) (Court).  

By a June 20, 2001, order, the Court vacated the Board's June 
2000 decision.  The Court granted the April 2001 "Motion for 
Remand and to Stay Proceedings" filed by the Secretary of 
Veterans Affairs (Secretary).  The Secretary requested that 
the case be remanded for compliance with Holliday v. 
Principi, 14 Vet. App. 280 (2001), and a discussion of the 
applicability of the Veterans Claims Assistance Act of 2000, 
See generally, Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475 (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A chronic psychiatric disorder was not present in 
service; a psychosis was not manifest to a compensable degree 
within the year after service; and any current psychiatric 
disorder was not caused by any incident of service.

3.  The veteran's PTSD is not related to in-service stressors 
of fear of being locked in a missile silo, or to fear of 
having a missile detonator that he had to carry drop and 
cause an explosion. 


CONCLUSIONS OF LAW

1.  A psychiatric disability, including a psychosis, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1131, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records show that the veteran served from 
March 1962 to June 1962 with Company A, 12th Battalion, 4th 
Training Regiment and from June 1962 to February 1963 with 
Battery C, 5th Missile Battalion, 56th Artillery.  The veteran 
received the Basic Missileman medal in November 1962.  A DA 
Form 669 form was prepared in June 1962 noting that the 
veteran had a disrespect for proper authority and an immature 
approach to his job duties.  It was noted that in December 
1961, the veteran was released from military control by 
virtue of a void enlistment.  The veteran's DD-214 shows that 
he was discharged under honorable conditions, but that he was 
discharged because of a character and behavior disorder.  
His military occupational specialty was listed as AD launcher 
helper.  

Service medical records show that at the veteran's enlistment 
examination in January 1961, his psychiatric evaluation was 
described as normal.  On the veteran's report of medical 
history form from enlistment, he placed a check in the no box 
in response to the questions of whether he either had or had 
ever had depression or excessive worry or nervous trouble of 
any sort.  At examination in March 1962, the veteran's 
psychiatric condition was evaluated as normal.  On the 
veteran's report of medical history form from March 1962, he 
placed a check in the no box in response to the questions of 
whether he either had or had ever had depression or excessive 
worry or nervous trouble of any sort.  At the veteran's 
separation examination in February 1963, his psychiatric 
condition was evaluated as normal.  On the veteran's report 
of medical history form from separation, he placed a check in 
the no box in response to the questions of whether he either 
had or had ever had depression or excessive worry or nervous 
trouble of any sort.  

Copies of Social Security Administration (SSA) records were 
submitted.  A decision from January 1979 shows that the 
veteran was found to be disabled.  Copies of VA hospital and 
treatment records were submitted from 1978 in support of the 
veteran's claim, showing that in February 1978 the veteran 
was hospitalized for closed head trauma with post-traumatic 
organic brain syndrome.  In May 1987, the SSA determined that 
the veteran's disability had continued.  Primary diagnosis 
was organic brain syndrome, post-traumatic, and secondary 
diagnosis was passive aggressive personality disorder.  

The Kentucky State Reformatory submitted copies of treatment 
records for the time period from 1982 to 1992.  The veteran 
was seen in April 1983 complaining of increasing tension and 
being anxious.  The examiner's impression was organic brain 
syndrome, secondary to trauma, and organic personality 
syndrome.  In July 1984, the veteran was seen complaining of 
dizziness.  In September 1984, it was noted that the veteran 
had organic brain syndrome, and that he had had a spell over 
the weekend.  In May 1986, it was noted that the veteran had 
an anxiety problem, during which if he became upset, he had 
some intermittent loss of contact with reality.  In May 1986, 
a doctor wrote that the veteran should be allowed to return 
to his cell at anytime during an anxiety attack.  In October 
1991, it was noted that the veteran was subject to dizzy 
spells and blackouts.  On a form dated November 1992, the 
veteran indicated that he either had or had previously had 
depression or excessive worry or nervous trouble.  He 
explained that he was in a coma for 28 days in Georgia in 
1978, and that he woke up in a VA hospital in Lexington, 
Kentucky.

The veteran underwent a VA examination in August 1996.  It 
was noted that the veteran was in a motor vehicle accident in 
1978 and was in a coma for 30 days.  It was also noted that 
in 1963 he had an episode of acute neuroses and just blacked 
out and did not know anything.  Diagnoses were closed head 
injury in 1978; cerebellar dysfunction; expressive 
dysfunction; and anxiety/depressive neuroses change, 
questionable schizophrenia history. 

Dr. L. C. submitted a letter dated July 8, 1996, wherein he 
indicated that he first saw the veteran on July 8, 1996 when 
the veteran was admitted as a psychiatric outpatient to the 
VA hospital in Chillicothe, Ohio.  He stated that after 
reviewing the record and having seen the veteran a few times, 
that he believed the veteran's diagnosis was PTSD, chronic, 
with visual and auditory hallucinations.  He stated that the 
veteran did experience threatened death due to the fact that 
he carried missile detonators that, if dropped, would cause 
an atomic bomb type of explosion, as he was told by his 
supervising officer.  The examiner stated that this would 
cause his death and deaths of everyone in or near the missile 
silo.  The examiner stated that the veteran's response 
involved fear, helplessness, and horror, as he repeatedly 
thought of a possible detonator type of explosion. 

In the veteran's November 1996 notice of disagreement, he 
asserted that he was a missile crewman during the Cuban 
Missile Crisis and was under extreme stress.  The veteran 
asserted that he had to sleep in the missile silos, and that 
he blacked out, and did things that he could not remember 
doing later.  He stated that the officers in charge pulled 
his security clearance, and took him out of the silos, and 
made him stay topside.  He stated that he went to a 
psychiatrist who examined him, and put him out of service in 
10 days.  He stated that he received a general discharge with 
character problems.  He wrote that he had never any blackout 
spells before service, but had many problems since because of 
his condition.  He stated that he was not given any medical 
treatment, but that his unit day reports should have the 
incident in it.  He wrote that he asked the psychiatrist to 
put him in the hospital for treatment, but that the 
psychiatrist told him that for the good of the service, he 
was going to be put out.  

The veteran underwent a VA examination in November 1996.  It 
was noted that the veteran had little of memory historical 
matters, and spoke in generalities about most of his 
circumstances.  The examiner provided several diagnostic 
considerations.  The examiner indicated that "PTSD seemly 
(sic) very likely."  The examiner stated that the veteran 
felt he was under a rather threatening circumstance during 
the Cuban missile crisis and felt he was under threat because 
of the possible explosive nature of the missiles.  The 
examiner stated that the veteran felt very fearful and 
helpless being locked up underground in the missile silo.  
The examiner further explained that the veteran had dreams 
which related to being locked up in the missile silo, and was 
easily reminded by loud noises of the elevator doors slamming 
shut.  He stated that the veteran still had hallucinations 
and spontaneous flashbacks regarding his service in the 
military.  The examiner also stated that the veteran seemed 
to act today as if some of those events from 30 years ago 
were still affecting him.  The examiner also provided 
diagnostic considerations of psychosis, not otherwise 
specified, explosive disorder, and head trauma secondary to 
automobile accident which probably exaggerated his 
symptomatology.  Regarding the explosive disorder, the 
examiner stated that this seemed to have persisted since the 
early 1960s and was evidenced by the veteran's easy ability 
to get into fights without much provocation.  

In the veteran's December 1996 substantive appeal, he 
asserted that he never had anxiety attacks before the Cuban 
Missile Crisis.  He asserted that he could not stand being 
kept underground under this stress.  The veteran asserted 
that he had had this problem since service, but had not had 
it before service.  

Lay statements by the veteran's brother, nephew, and sister 
were submitted dated February 1997 regarding how the veteran 
changed after he came out of the Army.  They stated that the 
veteran began acting strange, and that he started talking to 
himself.  

The veteran was afforded a hearing before a traveling member 
of the Board in May 1997, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that during service he was a missile man, and was assigned to 
service and man the Nike Hercules missiles every day.  He 
testified that the Cuban missile crisis occurred while he was 
in service and stationed in Wilmington, Ohio.  He stated that 
his job was to take one missile at a time topside, so that 
another specialist could check them and make sure they were 
not going to fire.  He stated that he was told whatever he 
did not to drop one, or it would blow him up and anybody 
around up to 10 feet away.  He stated that he started seeking 
mental avenues of escape when he was told how explosive the 
missiles were.  The veteran testified that he asked to be 
transferred to another unit, but was laughed at.  The veteran 
described being given a general discharge under honorable 
conditions.  

The veteran described an imaginary friend George who came 
into the picture when he found out about the severity of the 
missiles.  He stated that he was first treated at a VA 
hospital when he blanked out in a car in Lexington, Kentucky 
in 1978, and suffered a head injury.  He stated that the caps 
that he had to carry were about 30 or 40 pounds, and that he 
carried them like an egg, so that he could wrap his arms 
around them if he fell.  He testified that his family stayed 
away from him when he returned from service.  He stated that 
a doctor in service laughed at him and told him that his 
lieutenant was scared of him because the veteran had 
threatened him.  The veteran described having someone in 
service steal his gun.

The veteran testified that he did not have emotional problems 
prior to service.  He stated that he never fell in service.  
He stated that the first time that he blacked out was when 
someone shut the missile door, and he woke up and went crazy.  
He testified that he was told that if he did not sign a piece 
of paper at discharge that he would have been given a 
dishonorable discharge.  

Copies of VA Medical Center treatment records were submitted 
from 1997 and 1998.  In November 1997, it was opined that the 
veteran deserved disability due to PTSD including psychosis 
from Armed Services.  In January 1998, it was noted that a 
certain medication helped control the veteran's seizures and 
psychiatric/PTSD symptoms.  In May 1998, the veteran was 
diagnosed with chronic depression and personality disorder.  
The veteran's treating psychiatrist during this time was 
Dr. L. C., the same doctor who submitted the July 1996 
letter.

The veteran underwent a VA examination in February 1998.  It 
was noted that the veteran was not able to give a reliable 
history due to his poor memory.  The veteran stated that ever 
since he was told that if he dropped the missile detonator 
cup, that it would blow up the whole city of Wilmington, that 
he was very scared of sleeping in the missile pit.  The 
examiner provided several diagnoses.  The first diagnosis was 
of psychotic disorder, not otherwise specified, on the basis 
that the veteran was seemingly actively hallucinating.  The 
second diagnosis was of amnesic disorder due to a history of 
head trauma and alcohol abuse.  The third diagnosis was of 
PTSD.  However, the examiner stated that it was not clear to 
him if the diagnosis of PTSD was somewhat controversial.  The 
examiner explained that the veteran's stressor did not seem 
universally acceptable as a life-threatening traumatic event.  
He explained that the missile detonator was not dropped and 
was not exploded even though the veteran felt fearful and 
scared when he was told that if he dropped it, that it would 
explode and destroy a whole city.  The examiner explained 
that what the veteran feared happening did not actually 
happen and that the veteran did not witness it happening.  
The examiner acknowledged that sleeping underground in a 
missile pit could give stress, but questioned whether it 
would be a threatened traumatic event.  

The veteran submitted a statement dated June 1998.  He stated 
that doctors helped him go back to when the blackouts 
started, and that was when he had to sleep in the missile 
pits in the Cuban missile action at the end of 1962.  The 
veteran stated that he had the blackouts since he was 
released from service in March 1963, when he was put out of 
the Army.  He stated that was why he was put out of the Army.  

In October 1998, the Kentucky Correctional Psychiatric Clinic 
responded to a letter by the RO that the veteran was never 
seen at their facility. 

The veteran underwent a psychiatric examination in December 
1998 at the Park Medical Center.  It was noted that the 
veteran was referred for a psychiatric evaluation as part of 
a VA examination.  The examiner noted that he had reviewed 
the veteran's claims file prior to his interview of the 
veteran.  The examiner also noted that he had spoken with a 
family member of the veteran's, who noted severe abuse and 
neglect in the veteran's childhood.  The examiner noted that 
the veteran was a terrible historian, and that he gathered 
most of his information from a reading of the record, and 
from a conversation with a family member.

The veteran admitted to intrusive recollections of his work 
in the missile silo while in service.  The examiner commented 
that the veteran's report did not reach the criteria for 
being an event which involved an actual threat to his life or 
serious injury in the sense that he was only in potential 
danger if he dropped one of the nose cones to the ground.  
The veteran described stressful experiences while in the 
military of carrying nose cones from missile silos, and being 
told that if he would drop one, that he would be killed, as 
would anyone within ten feet of him.  He described having to 
carry these items one particular night, when he was very cold 
and wet and miserable, and indicated that shortly after this 
time, he tore up his room, and was essentially asked to leave 
the military service.  

Under assessment, the examiner wrote under Axis I: history of 
probably PTSD secondary to severe childhood neglect and 
abuse; positive history of intermittent explosive episodes; 
rule out psychotic disorder, NOS, vs. "imaginary friend" 
(as a defense mechanism).  Under Axis II, the examiner wrote 
low normal intellectual functioning.  Under Axis III, the 
examiner wrote status post cerebral contusion secondary to 
motor vehicle accident in February 1978 resulting in a 28-day 
period of coma.  

The examiner commented that due to the veteran's poor 
communication style he was not able to formally document 
PTSD.  The examiner noted that two other psychiatrists had 
concluded that the veteran suffered from probable PTSD.  The 
examiner agreed that a young man with the degree of neglect 
and abuse that the veteran had would be likely to have 
suffered extensive PTSD symptoms.  The examiner commented 
that the scenario which the veteran described in the missile 
silos did not constitute a stressful enough event to qualify 
for being the etiological root of his probable PTSD.  The 
examiner commented that it was much more likely that his PTSD 
symptoms and subsequent results in terms of his personality 
were much more directly related to his severe degree of 
neglect and abuse as a child.  

In December 1998, a psychologist from the Park Medical Center 
conducted the Minnesota Multiphasic Personality Inventory 
test on the veteran.  He stated that the veteran took the 
test but that it was uninterpretable.  He stated that the 
veteran was unable to attend to the instrument or was unable 
to understand the questions, and that a profile was not 
helpful in understanding the veteran's psychological makeup.  

The veteran was afforded a video conference hearing in 
November 1999 before a member of the Board.  A transcript of 
the hearing has been associated with the claims folder.  The 
veteran asserted that his condition was a direct result of 
his sleeping in missile silos.  He described having to sleep 
in the actual silos when the circumstances with Cuba 
intensified, and having to sleep there about every other 
week.  He described becoming increasingly anxious when he 
learned how powerful the missiles were.  He described having 
to take the niter cap valves off of the missiles.  He 
described a freak missile accident in New Jersey.  He stated 
that numerous VA psychiatrists said he was schizophrenic.  He 
stated that when he was not on his medication, he felt like 
he was back in the silos.  He described having had 
hallucinations for the past 35 years.  

The veteran testified to the power of the missile if it were 
to go off.  He testified to a near mishap with one missile 
where it started leaking some kind of fluid, and they had to 
bring people in to check on the situation.  The veteran 
testified that he did not remember having any emotional 
difficulties prior to service.  He testified that he never 
had nightmares about anything that happened prior to service.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate the claim and provided an opportunity to submit 
such evidence.  He was informed of this evidence in the 
December 1996 Statement of the Case, and the subsequent 
December 1996, March 1998, and June 1999 Supplemental 
Statements of the Case.  Also, the veteran's claim has been 
remanded by the Board on numerous occasions and by the Court 
on one occasion.  Moreover, VA has conducted reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  He has twice been examined by the 
VA in connection with his claim and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  In June 2000, the veteran was given a written 
Board decision addressing the merits of his claim.  Although 
that decision has been vacated, the veteran has, nonetheless, 
had access to the information in that decision, which 
included an explanation of how the applicable law was applied 
in his case.  

Pursuant to Holliday v. Principi, 14 Vet. App. 280 (2001), it 
is determined that the VCAA is applicable to the veteran's 
claim.  However, in view of the extensive development of this 
case, which has taken several years, the veteran has been 
made aware of the information and evidence necessary to 
substantiate the claim, and there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, the case will not be remanded for 
further development.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  

During the current appeal, 38 C.F.R. § 3.304(f) was amended 
effective March 7, 1997.  Consideration of the revised 
version of this regulation is not prejudicial to the veteran, 
since the changes are not substantive in this case and merely 
reflect the United States Court of Veteran's Appeals (Court) 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997), and as 
such the revised version will be applied. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (as 
revised June 18, 1999). (The provisions relating to prisoner-
of-war status are not relevant in the instant case, as the 
veteran does not allege, and the evidence does not show that 
the veteran was a prisoner-of-war). 

Pursuant to 38 C.F.R. § 3.304 (f), there is medical evidence 
showing that the veteran has been diagnosed with PTSD.  The 
veteran claims in-service stressors of being fearful of being 
locked in a missile silo, and being fearful of having a 
missile detonator that he had to carry drop and cause an 
explosion.  The veteran's military occupational specialty was 
a launcher helper, and his service personnel records show 
that he served in the 5th missile battalion.  He did, in 
fact, serve as a launcher helper during the Cuban Missile 
crisis in the Autumn of 1962.  For these reasons,  it is 
determined that credible supporting evidence exists to show 
that the veteran's claimed in-service stressors occurred. 

Next, pursuant to 38 C.F.R. § 3.304 (f), it must be 
determined whether there is a link established by medical 
evidence between current symptoms and the veteran's in-
service stressors.  There are four examinations which address 
the question of whether the veteran's PTSD is linked to his 
claimed in-service stressors: VA examinations from November 
1996 and February 1998; a July 1996 examination report from 
Dr. L. C. from a VA hospital; and a December 1998 VA 
psychiatric clinical summary from the Park Medical Center.  
In deciding whether the medical evidence shows a link between 
the veteran's current symptoms and his in-service stressors, 
the four examinations must be carefully weighed and balanced 
against one another.  

One positive piece of evidence regarding whether the 
veteran's PTSD is linked to his in-service stressors is the 
November 1996 VA examination.  The examiner stated that the 
veteran still had hallucinations and flashbacks regarding his 
military service; however, the examiner did not provide a 
definitive diagnosis of PTSD.  Under the heading of 
"diagnostic considerations," the examiner wrote only "PTSD 
seemly very likely."  This opinion is of limited weight 
inasmuch as the examiner does not provide a definitive 
diagnosis of PTSD.

One negative piece of medical evidence regarding the question 
of whether the veteran's PTSD is linked to his in-service 
stressors is the VA examination from February 1998.  The 
examiner diagnosed the veteran with PTSD, but stated that 
"it was not clear to him if the diagnosis of PTSD was 
somewhat controversial."  The examiner acknowledged that 
sleeping underground in a missile pit could give stress, but 
questioned whether it would be a life-threatening traumatic 
event.  Regarding the veteran's fear when he carried the 
missile detonator, the examiner commented that the event the 
veteran feared did not actually occur, and, therefore, he did 
not witness such an event.  This opinion is also of limited 
weight, since the standard that the examiner used in 
discussing the veteran's alleged stressor is not the correct 
standard pursuant to Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  Simply put, the 
standard under DSM-IV does not require that the traumatic 
event be "life-threatening."

Dr. L. C.'s July 1996 letter is the most positive piece of 
medical evidence for the veteran regarding the question of 
whether the veteran's PTSD was linked to his claimed in-
service stressors.  He diagnosed the veteran with chronic 
PTSD, and stated that the veteran experienced threatened 
death due to the fact that he carried missile detonators, and 
was told that they would cause an atomic bomb type of 
explosion if dropped.  He stated that he had seen the veteran 
a few times previously.  The records from the VA medical 
center show that Dr. L. C. was the veteran's treating 
physician there.  

The December VA 1998 clinical summary report from the Park 
Medical Center is the most negative piece of evidence 
regarding the question of whether the veteran's PTSD is 
linked to his in-service stressors.  Under assessment, the 
examiner wrote "history of probably PTSD," but that due to 
the veteran's poor communication style, he could not formally 
document PTSD.  The examiner noted that additional 
information had been obtained from members of the veteran's 
family, and, based on this additional information, the 
examiner concluded that the veteran's PTSD was secondary to 
severe childhood neglect and abuse.  The examiner 
specifically stated that the scenario which the veteran 
described in the missile silos did not constitute a stressful 
enough of an event to qualify as the etiological root of his 
PTSD, and that it was much more likely that the PTSD symptoms 
and subsequent results in terms of his personality were 
directly related to his severe degree of neglect and abuse as 
a child.

Since the examination reports from November 1996 and February 
1998 are both of limited weight, the opinions from Dr. L. C. 
and the VA clinical summary from December 1998 must be 
weighed against one another to see which one is of more 
probative weight.  If the opinions are of approximate weight, 
then the benefit of the doubt will be given to the veteran, 
and it will be conceded that the veteran's PTSD was related 
to in-service stressors.

In this instance, Dr. L. C. was the veteran's treating 
physician when he linked the veteran's PTSD to his in-service 
stressors.  However, the Court has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). 

The evidence does not show that Dr. L. C. reviewed the 
veteran's service medical records or other medical records as 
did the physician who examined the veteran in November 1998.  
A thorough review of such records would be more important in 
making a definitive etiological statement than the fact that 
Dr. L. C. was the veteran's treating physician.  Therefore, 
more probative weight is given to the opinion of the December 
1998 examiner from the Park Medical Center (who commented 
that he had reviewed the veteran's records), than to the 
opinion by Dr. L. C., who did not have access to the 
veteran's records.  It is noted that Dr. L. C. did not state 
that he had reviewed the veteran's records in the VA 
outpatient treatment records either.  Accordingly, as more 
probative weight is given to the opinion of the December 1998 
examiner, it is determined that the veteran's PTSD is not due 
to his in-service stressors.  

The veteran contends that his PTSD is related to in-service 
stressors of carrying missile detonators and having to sleep 
in a missile silo.  However, the veteran is not a physician 
and lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Although the veteran described blackouts in service, the 
service medical records from the veteran's 1962-1963 period 
of active duty are negative for a diagnosis of a chronic 
psychiatric disorder.  At the veteran's separation 
examination in February 1963, his psychiatric condition was 
evaluated as normal.  The first post-service medical evidence 
of a psychiatric disorder is dated in 1978, when the veteran 
was diagnosed with post-traumatic organic brain syndrome, and 
passive aggressive personality disorder.  Subsequent medical 
records reflect episodic treatment for organic brain 
syndrome, organic personality syndrome, and anxiety attacks 
from 1982 to 1992.  When the veteran began undergoing his VA 
examinations in 1996, he was diagnosed with various 
psychiatric conditions. 

In summary, the clear preponderance of the medical evidence 
shows there is not a link between the veteran's current 
psychiatric disorders (including PTSD) and service or in-
service stressors.  The medical evidence also does not show 
that a psychosis was present within the first post-service 
year.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a psychiatric disability, to 
include PTSD, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD is denied.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

